Citation Nr: 1018364	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

 
FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral 
hearing loss is related to active duty service.

2.  The evidence of record demonstrates that tinnitus is 
related to active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issues 
of entitlement to service connection bilateral hearing loss 
and entitlement to service connection for tinnitus.  This is 
so because the Board is taking action favorable to the 
Veteran by granting these claims.  As such, this decision 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

The Veteran contends that his bilateral hearing loss and 
tinnitus are related to his active duty service.  
Specifically, he alleges that he was exposed to noise during 
service in his position as a heavy weapons operator.  During 
his November 2009 hearing before the Board, he testified that 
he began experiencing hearing loss and tinnitus during 
service, and that he experienced them continuously since that 
time.  He noted that, during service, while pushing a button 
on a weapon, he developed pain in his head and ringing in his 
ears.  He indicated that he informed a lieutenant of his 
symptoms, and that he had bilateral hearing loss and tinnitus 
continuously since service discharge.  He also reported that 
a private doctor told him that she could tell that he 
ruptured his eardrum in 1961 by the scar tissue.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.


In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the Veteran served on active duty from 
September 1959 to September 1961.  His service personnel 
records reflect that his military occupational specialty was 
heavy weapons infantryman.

The Veteran's service treatment records reflect one entry of 
possible hearing loss.  They are silent as to any complaints 
or findings of tinnitus.  A September 1959 entrance 
examination revealed the Veteran's ears to be normal.  
Whispered voice testing and spoken voice testing revealed 
findings of 15/15, bilaterally.  In a report of medical 
history, completed at that time, the Veteran denied a history 
of ear, nose, and throat trouble.  An October 1960 treatment 
record reflects a provisional diagnosis of "? hearing 
loss."  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
-
10 (15)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in 
parentheses.).  

An August 1961 separation examination reflects that the 
Veteran's ears were normal.  Whispered voice testing revealed 
findings of 15/15, bilaterally.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
-
20 (25)
LEFT
0 (15)
10 (20)
15 (25)
-
30 (35)

(As discussed above, the findings of the August 1961 
audiolgical evaluation were reported in standards set forth 
by the ASA.  The ASA results are the figures on the left of 
each column and are not in parentheses.  Since November 1, 
1967, those standards have been set by the ISO-ANSI.  The ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses).  In a report of 
medical history, completed at that time, the Veteran denied a 
history of ear, nose, and throat trouble.

Private medical treatment records from March 1988 through May 
2004 are negative for any complaints of or treatment for 
bilateral hearing loss or tinnitus.

A May 2006 VA audiological evaluation reflects that puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
35
50
50
LEFT
15
40
85
90
85

In September 2006, the Veteran underwent a VA audiological 
evaluation.  The Veteran complained of hearing loss and 
tinnitus with the greatest difficulty understanding when 
there was background noise and in crowds.  The examiner 
stated that the Veteran reported military noise exposure from 
working as an infantryman, civilian noise exposure from 
farming and construction work, and recreational noise 
exposure from occasional hunting.  He also reported constant 
bilateral tinnitus, which he stated started during service 
after firing a big weapon.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
60
55
LEFT
15
45
75
90
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 86 percent in the left ear.  
The diagnosis was normal to profound bilateral sensorineural 
hearing loss, left greater than right.  After reviewing the 
Veteran's claims file, the VA examiner concluded that "it is 
more likely that current [hearing loss] and tinnitus is [sic] 
related to post-service noise than to noise exposure in 
service."  The examiner explained that "hearing loss 
associated [with] noise exposure is generally agreed not to 
progress once the noise source has been [discontinued]" and 
noted that the Veteran's hearing was "essentially [normal]" 
at the end of his military service and that the Veteran "was 
exposed to considerable noise post-service."

VA treatment records from April 2006 through May 2007 reflect 
diagnoses of and treatment for bilateral hearing loss and 
tinnitus.  An April 2006 record reflects that the Veteran 
reported bilateral ear ringing with mild decreased auditory 
acuity since World War II where he worked with heavy 
artillery.  The Veteran reported that he was subjected to 
loud gunfire during military service.  

In a January 2007 statement, E.B. reported that he served 
with the Veteran, and that he remembered that, when the 
Veteran test fired a rifle, "he put his hands beside his 
head and told the Lieutenant that the blast hurt his head and 
that his ears were ringing."  E.B. stated that the 
lieutenant told the Veteran to "get off the weapon and he 
would get someone else to test fire the weapon."  E.B. also 
indicated that he personally remembered that the Veteran 
complained to the lieutenant that his ears were hurt and 
ringing.

Private treatment records from February 2005 through October 
2007 note the Veteran's complaints of bilateral hearing loss 
and tinnitus.  An August 2006 record reflects that the 
Veteran complained of left ear pain which began seven to ten 
days before.  He stated that the pain was characterized as a 
fullness with popping sensations.  He reported a history of 
damage to his hearing during service in the 1960's associated 
with firing large guns.  The report reflects that the Veteran 
had hearing testing in the past and had a lot of damage to 
his left ear.  Associated symptoms were yellow discharge, 
decreased hearing, ringing, and feeling stopped up.  
Examination of the ears revealed the left tympanic membrane 
to be occluded by tan discharge.  The right tympanic membrane 
was partially occluded by wax, but appeared intact.  The 
diagnosis was left otitis media.

A January 2007 private medical treatment record notes the 
Veteran's complaints of a 40 to 50 year history of difficulty 
hearing.  The Veteran reported that his hearing loss was due 
to his noise exposure from working as a weapons specialist 
during military service.  He complained that his left ear was 
worse than his right, but that there was hearing loss in both 
ears.  He indicated that he could not separate voices when 
two people were in a room, and that he had difficulty 
understanding the television.  He reported symptoms including 
ringing in the ears and hearing muffled sounds.  Physical 
examination of the ears revealed that the right and left 
external auditory canals were clear of signs of infection or 
inflammation.  The right and left tympanic membranes were 
intact, and the right and left auricles were non-tender and 
without lesions.  Although the Veteran underwent an 
audiological evaluation, the report contains uninterpreted 
puretone audiometry graphs which are not in a format that is 
compatible with VA guidelines and therefore cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that the Board may not interpret graphical 
representations of audiometric data).  The diagnoses were 
sensorineural hearing loss and tinnitus.  The private 
physician opined that the Veteran's bilateral hearing loss 
and tinnitus "relate[d] back to his exposure to loud noise 
in the military."

In an October 2007 statement, J.B. reported that he served 
with the Veteran, and that he remembered the Veteran telling 
him "about getting his head hurt by the noise, that also 
caused ringing in his ears."  J.B. noted that he recalled 
the Veteran talking about this on several occasions.

Private treatment records from September 2009 through October 
2009 reflect diagnoses of bilateral sensorineural hearing 
loss and tinnitus.  A September 2009 treatment record 
reflects that the right and left external auditory canals 
were clear of signs of infection and inflammation.  Right and 
left tympanic membranes were intact, and the right and left 
auricles were non-tender and without lesions.  The physician 
noted that the Veteran was exposed to significant noise 
trauma, including heavy ammunition without any hearing 
protection, during service in 1961.  The physician reported 
that the Veteran described a decline in his left ear hearing 
since that point.  The physician noted that there was an 
asymmetric sensorineural hearing loss with the left ear worse 
than the right, and that word discrimination was much poorer 
in the left than the right.  The physician stated that the 
Veteran's eardrum showed some atrophy that "may or may not 
be related to the noise trauma" but that "based on his 
hearing test [it is] more than likely than not that he has 
had significant noise trauma to that left ear."  In October 
2009, the Veteran complained of a tingling sensation in his 
left ear for a couple of months.  He also noted some 
discomfort in his right ear, and reported that his primary 
care physician told him that he had a small hole in the left 
eardrum.  Physical examination of the ears revealed the right 
and left external auditory canals to be clear of signs of 
infection or inflammation.  Both tympanic membranes were 
intact, and both auricles were non-tender and without 
lesions.  The physician noted that both ears were normal on 
examination, and that he had some tympanosclerosis of the 
left ear.  There was no evidence of perforation.  There was 
an area of atrophy on the eardrum, but no perforation.  The 
physician concluded that the Veteran's symptoms may not be 
primarily from the ear, and that they could be due to other 
sources.

The Board finds that the evidence of record supports service 
connection for bilateral hearing loss and tinnitus.  There is 
evidence of current tinnitus and bilateral hearing loss for 
VA purposes.  See 38 C.F.R. § 3.385; Degmetich v. Brown, 104 
F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although the Veteran's service 
treatment records reflect that he may have had hearing loss 
during service, there was no hearing loss for VA purposes or 
tinnitus shown during his period of military service.  
However, when comparing the 1960 audiogram to the 1961 
audiogram, a decrease in hearing acuity was shown at 4000 
Hertz.  Moreover, the Veteran provided competent and credible 
statements of inservice noise exposure which are corroborated 
by the lay statements of E.B. and J.B. as well as his 
personnel records which reflect that his military 
occupational specialty was a heavy weapons infantryman.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-
37 (2006) (noting that the Board must determine whether lay 
evidence is credible due to possible bias, conflicting 
statements, and the lack of contemporaneous medical evidence, 
although that alone may not bar a claim for service 
connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that 
which the witness has actually observed and is within the 
realm of his personal knowledge).  Thus, the Veteran's lay 
testimony is credible evidence that he was exposed to loud 
noise from operating heavy weapons while in the military.

Importantly, the evidence of record is in relative equipoise 
as to whether the Veteran's hearing loss and tinnitus are 
related to his active military service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990) (in determining whether service 
connection is warranted, VA must decide whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied).  The September 2006 VA examiner 
determined that the Veteran's bilateral hearing loss and 
tinnitus were not related to service, and concluded that the 
Veteran's hearing loss and tinnitus were due to post service 
noise exposure to include farming, construction, and hunting.  
However, the Veteran testified before the Board in 2009 that 
he never told the examiner that he farmed, only that he lived 
on the farm.  He testified that he works in his garden and 
used a garden tractor but was not a farmer and not around 
farm equipment.  He further stated that although he worked in 
the construction business, but he worked in an office.  The 
Veteran further testified that he occasionally when quail 
hunting but used a 12 gauge shotgun, not a high powered 
rifle.  Accordingly, the conclusion of the September 2006 VA 
examiner was based on inaccurate facts and therefore is given 
less probative value than the other medical opinion of 
record.

The January 2007 opinion by the Veteran's private physician 
indicates that the Veteran's bilateral hearing loss and 
tinnitus "relate[d] back to his exposure to loud noise in 
the military."  Accordingly, affording the Veteran the 
benefit of the doubt, service connection for a bilateral 
hearing loss and tinnitus is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


